ACCEPTED
                                                                                           04-15-00010-CV
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                       1/8/2015 3:28:45 PM
                                                                                             KEITH HOTTLE
                                                    04-15-00010-CV                                  CLERK

                               CAUSE NO. CC-14-89

THE MARRIAGE OF                            *             IN THE COUNTY COURT
                                                                         FILED IN
                                           *                      4th COURT OF APPEALS
PEDRO MARQUEZ, JR.                         *                       SAN ANTONIO, TEXAS
AND                                        *                      01/8/2015 3:28:45 PM
LISA A. WATKINS                            *             AT   LAW OFKEITH E. HOTTLE
                                           *                              Clerk
AND IN THE INTEREST OF                     *
PEDRO MARQUEZ, III                         *
JOAQUIN M. MARQUEZ, AND                    *
MASON R. MARQUEZ,                          *
MINOR CHILDREN                             *             STARR COUNTY, TEXAS

                               NOTICE OF APPEAL

TO THE HONORABLE JUDGE ROMERO MOLINA OF THE COUNTY COURT
AT LAW OF STARR COUNTY TEXAS:

       PEDRO MARQUEZ, JR., PETITIONER, provides notice of his desire to

appeal the following described judgment and orders made in the above captioned and

numbered cause: in Cause No. CC-14-89 the “Order Denying Pedro Marquez, Jr.’s Bill

of Review.” In addition appealing Cause No. CC-12-84 the “Final Decree of Divorce”

that was pronounced and rendered on June 7, 2012 but signed on November 13, 2012, the

“Domestic Relation Order Dividing Retirement Plan Benefits,” the “Owelty Deed with

Vendor’s Lien,” a “Deed of Trust,” and a “Promissory Note.”



                                                  Respectfully submitted,

                                                  _______/s/____________________
                                                  The Law Office of
                                                  Hilda Gonzalez Garza P.L.L.C.
                                                  205 E. 5th St.
                                                  Rio Grande City, Texas 78582
                                                  Tel: (956) 263-1870
                                                  Fax: (956) 263-1871
                                                  S.B.N. 00796651
                           CERTIFICATE OF SERVICE

       I certify that I sent via fax (956) 683-7071 the foregoing documents on January

___ 2015, to Mrs. Carmen Benavidez Ramirez Attorney of Record for Mrs. Lisa A.

Watkins, and whose address is 4715 S. Jackson Rd. Edinburg, Texas 78539.



                                          _____/s/_________________________
                                          Hilda Gonzalez Garza